UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 26, 2010 Commission file number: 1-11997 SFN GROUP, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 36‑3536544 (I.R.S. Employer Identification No.) 2050 Spectrum Boulevard, Fort Lauderdale, Florida (Address of principal executive offices) (Zip code) Registrants telephone number, including area code: (954)308-7600 Securities registered pursuant to Section12(b) of the Act: Name of each exchange Title of each class on which registered COMMON STOCK$0.01 PAR VALUE New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes ¨ No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes ¨ No x Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes x No ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during thepreceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes ¨ No ¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of RegulationS-K is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer ¨ Accelerated filer x Non-accelerated filer ¨ ( Do not check if a smaller reporting company) Smaller reporting Company ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes ¨ No x The aggregate market value of the voting and non-voting stock held by non-affiliates of the Registrant, computed by reference to the closing price of the Registrants Common Stock, par value $0.01 per share (Common Stock), as of June 25, 2010 on the New York Stock Exchange, was $316,192,411. Number of shares of Registrants Common Stock outstanding on February 18, 2011 was 51,102,746. DOCUMENTS INCORPORATED BY REFERENCE: Certain specified portions of the registrants definitive proxy statement for its 2011 annual meeting of stockholders to be filed within 120days after December 26, 2010, are incorporated herein by reference in response to PartIII, Items 11, 13 and 14, inclusive, and to certain portions of PartIII, Items 10 and 12. SFN GROUP, INC. AND SUBSIDIARIES TABLE OF CONTENTS Page No. PART I ITEM 1 Business 1 ITEM 1A Risk Factors 8 ITEM 1B Unresolved Staff Comments 13 ITEM 2 Properties 13 ITEM 3 Legal Proceedings 13 ITEM 4 (Removed and Reserved) 13 PART II ITEM 5 Market for the Registrants Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 14 ITEM 6 Selected Financial Data 17 ITEM 7 Managements Discussion and Analysis of Financial Condition and Results of Operations 18 ITEM 7A Quantitative and Qualitative Disclosures About Market Risk 33 ITEM 8 Financial Statements and Supplementary Data 35 ITEM 9 Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 65 ITEM 9A Controls and Procedures 65 ITEM 9B Other Information 65 PART III ITEM 10 Directors, Executive Officers and Corporate Governance 65 ITEM 11 Executive Compensation 65 ITEM 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 65 ITEM 13 Certain Relationships and Related Transactions, and Director Independence 65 ITEM 14 Principal Accounting Fees and Services 65 PART IV ITEM 15 Exhibits, Financial Statement Schedules 67 Exhibit Index 67 SIGNATURES 75 i PART I Item 1. BUSINESS As used in this report, the terms we,us,our,SFN and the Company refer to SFN Group, Inc. and its consolidated subsidiaries, unless otherwise expressly stated or the context otherwise requires. Company Overview SFN Group, Inc. is a strategic workforce solutions provider. We have two operating segments, Professional Services and Staffing Services which provide temporary staffing, outsourcing and other services and permanent placement under several specialty brands. Within Professional Services we operate as Technisource, The Mergis Group, Todays Office Professionals, SourceRight Solutions and Tatum. Within our Staffing Services segment we operate as Spherion. In February 2010, we changed our name from Spherion Corporation to SFN Group, Inc., reflecting the evolution of our business toward more professional and specialty services. Temporary staffing includes placing our employees at a customer location under the customers supervision in the following skill categories: information technology, finance and accounting, administrative, legal, engineering, sales and marketing, human resources, light industrial and clerical. Outsourcing and other includes services where we manage aspects of the operation of a customer function such as recruiting, supplying contingent labor, independent contractor compliance and professional payrolling; these services are typically provided under long-term contracts. Permanent placement is a service where we locate talent on behalf of our customers, screen the candidates and assist in the recruitment efforts for a fee. We provide services to a wide variety of customers across most major industries in North America. Our customers range in size from large Fortune 500 companies to small, locally run businesses. A key component of our business strategy is to continue to diversify our customer base, particularly amongst our small to mid-sized customers. Our largest customer accounted for 4.0% of our consolidated revenues in 2010. SFN is headquartered in Fort Lauderdale, Florida and operates a network of 559 locations across the United States and Canada. We are incorporated under the laws of the State of Delaware. For information concerning our financial condition, results of operations and related financial data, you should review the Managements Discussion and Analysis of Financial Condition and Results of Operations and the Financial Statements and Supplementary Data sections of this document. You also should review and consider the risks relating to our business and industry that we describe under the heading Risk Factors. Industry Overview According to the Department of Labor, Bureau of Labor Statistics, during 2010 there were an average of 2.1 million temporary workers in the United States. The recent global recession has negatively impacted employment in the United States, reducing the use of temporary labor in the U.S. from its peak of 2.7 million temporary workers in mid-2006. Estimated industry revenues, per Staffing Industry Analysts, are in excess of $90 billion including temporary staffing, permanent placement and other services similar to those provided by SFN. About 52% of the staffing industry is estimated to be concentrated in professional skills, including information technology, finance and accounting, legal, engineering and other skills that are consistent with those offered within SFNs Professional Services operating segment. The balance of the North American staffing market is concentrated on services in the clerical and light industrial skill sets, similar to those offered in SFNs Staffing Services operating segment. Business conditions in the staffing industry are economically sensitive. Historically, temporary staffing growth has been closely correlated with changes in non-farm employment. Companies have experienced success in the usage of temporary help to facilitate rapid workforce adjustments as economic conditions change. This practice has historically increased the demand for temporary help in North America. As of December 2010, almost 1.7% of the total workforce was temporary help, an increase from 1.5% at the end of 2009. Temporary help has increased from 1.0% of total workforce in the early 1990s. Demographics of the labor force continue to indicate that the overall labor pool may shrink slightly over the next 10years, creating a shortage of qualified job candidates, especially for certain professional workers. We believe the shortage may increase the need for companies to continue to use the services of SFN and other companies within the staffing industry. 1 Operations Overview The Company is organized around two operating segmentsProfessional Services and Staffing Services. Within our Professional Services operating segment, we provide temporary staffing, outsourcing and other and permanent placement services. Within our Staffing Services segment, we provide temporary staffing and permanent placement services. These services are further described as follows: · Temporary StaffingTemporary staffing is a service where our employees work at customer locations under the supervision of customer personnel. The duration of a typical assignment can be from a day or less to a period of several months. The number of our temporary employees at any given time is directly related to our customers requirements and these employees are generally only paid when on assignment with a customer. We provide temporary employees with information technology, finance and accounting, administrative, legal, engineering, sales and marketing, human resources, light industrial and clerical skill sets. Services are generally billed by the hour for the number of hours worked. Bill rates are typically determined as a rate per hour or a mark-up over hourly pay rates. · Outsourcing & OtherThese services include recruitment process outsourcing (RPO) and managed service programs (MSP). RPO is the outsourcing of all or part of the recruitment process from requisition creation through hiring and employee on-boarding for a client. Within our MSP offering, we provide solutions that manage and optimize a customers contingent workforce spend. We also provide professional contingent workforce services including independent contractor compliance and professional payrolling. · Permanent PlacementThis is a service where we identify candidates on behalf of our customers, screen the candidates and assist in the recruitment efforts. If the customer hires the candidate, our fee is generally determined as a percentage of first year compensation for the candidate placed. Recognizing the fee revenue is generally contingent upon filling the assigned position and we establish reserves for candidates placed with customers who do not stay through a guarantee period, typically three months. The following table represents the fiscal year 2010 revenues derived from each of these services within our operating segments (in thousands): Professional Services Staffing Services Total Company Amount % Total Amount % Total Amount % Total Temporary Staffing $ % $ % $ % Outsourcing & Other % - - % Permanent Placement % % % Total $ % $ % $ % See Note16, Segment Information, in the accompanying Consolidated Financial Statements for additional information regarding the revenues, profits and losses and total assets for both our Professional Services and Staffing Services operating segments for 2010, 2009 and 2008. 2 Location Structure Our business is generally conducted through a broad network of locations in the U.S. and Canada. Our locations are company‑owned, franchised or area-based franchised. We believe that we can increase profitability and serve our customer base through a combination of these locations. For 2010, 87% of revenues were derived from company‑owned locations, with the remaining derived from franchised and area-based franchised locations. All of our Canadian locations are company-owned and represent approximately 3.5% of the Companys total revenue. The following table details the number of locations: Fiscal Years Company-owned/customer on-premise locations Franchised locations 95 Area-based franchised locations 49 57 66 Total United States of America Canada 25 26 32 Total Company‑Owned Locations We operate both company‑owned branch and customer on-premise locations. A branch location is designed to serve multiple customers in a geographic market, while a customer on-premise location is established at the customers location to serve only that customer. The number of locations has decreased over the last three years due to branch office consolidations between brands and closures, primarily customer on-premise locations, as demand decreased from 2008 to 2010. Franchised Locations Fiscal Years Franchisee revenues (in thousands) $ $ Franchisee commissions as a % of gross profit 74% 75% 74% Number of franchisees 60 58 59 Number of franchisee locations 95 We grant franchises, which give the franchisee the right to establish a recruitment and staffing business utilizing our tradenames, service marks, advertising materials, sales programs, operating systems and procedures, manuals and forms within a designated territory. Franchisees have the exclusive right to establish an office to market and provide light industrial and clerical temporary staffing and permanent placement services within a designated geographic area. Franchisees make contributions toward national advertising and they are responsible for their own local advertising with assistance from us. We also assist our franchisees in obtaining business from our national accounts. Franchise agreements are generally for an initial term of 10years and are renewable for successive 5-year terms at our discretion. Our franchisees operate primarily in the Staffing Services operating segment under the Spherion brand. In our franchise arrangements, we act as the principal in customer transactions through direct contractual relationships with the customers, owning related customer receivables and being the legal employer of the temporary employee and the franchisee acts as our agent providing certain sales and recruiting services. Sales by the franchised locations are included in our revenues and payroll for the temporary employees, and related payroll taxes and employee benefits are included in our cost of services. We are responsible for paying the wages of the temporary employees and all related payroll taxes, employee benefits and insurance. We share responsibilities in collecting accounts receivable with the franchisee. The franchisee is responsible to reimburse us up to 100% of uncollected accounts receivable, but we bear the loss in cases where the franchisee does not have sufficient financial wherewithal to reimburse us for uncollectible accounts. 3 The franchisee is responsible for establishing its location and paying its related administrative and operating expenses, such as the rent, utilities and salaries of their sales and service staff. The franchisee receives a commission from us, which averaged 74% of the franchised offices gross profit for the fiscal year ended December 26, 2010. Our Consolidated Statements of Operations reflect the franchisee commission as an operating expense, but do not include the rent, utilities and salaries of the franchisees full-time office employees as these expenses are the responsibility of the franchisee. Our Consolidated Balance Sheets include the accounts receivable, payroll liabilities for temporary employees and related employee benefit liabilities and the franchisee commission payable. The only exception to this financial statement presentation is the circumstance when we are required to consolidate certain franchisees pursuant to ASC 810 (SFAS No.167 Amendments to FASB Interpretation No. 46(R)) . From time to time, we may finance a portion of the purchase price of the franchise at market rates of interest, or provide working capital or equipment purchase loans to franchisees. The outstanding principal balance of such notes receivable was $1.1 million as of December 26, 2010. Area-Based Franchised Locations Fiscal Years Area-based franchisee royalty revenues (in thousands) $ $ $ Royalty revenues as a % of area-based franchisee sales 4% 4% 4% Number of area-based franchisees 10 12 13 Number of area-based franchisee locations 49 57 66 In the past, we granted area-based franchises, which gave the area-based franchisee the right to establish a recruitment business utilizing our tradenames and service marks as well as the ability to access our advertising materials, sales programs, operating systems and procedures, manuals and forms within a designated territory. The area-based franchisees have the exclusive right to establish an office to market and provide light industrial and clerical temporary staffing and permanent placement services within a designated geographic area. We provide national, regional and local advertising support to our area-based franchises. We also assist our area-based franchisees in obtaining business from our national accounts. Most area-based franchise agreements are 10 years in length and renewable every 5 years thereafter. A number of area-based franchisees are second-generation and most operate in more than one area-based franchise territory. Area-based franchisees operate their businesses autonomously within the framework of our policies and standards and recruit, employ and pay their own full-time and temporary employees. Area-based franchisees are responsible for all employment related taxes and workers compensation costs of their employees. Area-based franchisees do not use our computer systems except to bill activity relating to national accounts. We receive royalty revenue from each area-based franchise based upon the area-based franchisees sales. Royalty revenues from franchise owners are included in our revenue in the accompanying Consolidated Statements of Operations. We are not actively marketing any new area-based franchise territories. Acquisitions From time to time we evaluate various acquisition opportunities and may acquire competitors to improve our service offering and enhance business mix. In February 2010, we acquired Tatum, LLC (Tatum), a leading executive services firm focused on the office of the chief financial officer that provides services within the U.S. The consideration for Tatum was $42.8 million. See Note 7, Acquisitions, in the accompanying Consolidated Financial Statements for further discussion. In addition, we periodically enter into transactions with our franchisees and area-based franchises to buy and sell operations in certain markets. We are generally the purchaser of choice when a franchisee or area-based franchisee decides to sell its business. We have a right of first refusal on any franchise or area-based franchise sale at the same terms and conditions as may be agreed with another purchaser (who ultimately must be approved by us, even if we waive our right of first refusal), and we have a standard end of term purchase option on our franchises and our more recently granted area-based franchises; however we are not obligated in our standard agreements to repurchase either our franchised or area-based franchised locations. In 2009, we acquired area-based franchise operations in New Jersey for a purchase price totaling $0.3 million in the first quarter and franchised operations in Indiana for a purchase price totaling $1.4 million in the fourth quarter. We acquired franchised operations in San Antonio for a purchase price totaling $0.4 million in the fourth quarter of 2008. 4 Competition We operate in highly competitive and fragmented markets in our operating segments. Within temporary staffing and permanent placement services, there are low barriers to entry. Within outsourcing and other services, there can be more significant barriers to entry as capital and systems requirements are higher. The staffing industry is served by thousands of competitors with most having small, local operations. There are several very large national and international competitors who also directly compete with us. The local competitors are generally characterized as independent operators serving local marketplaces. The ability to fund working capital requirements is one of the key success factors for these competitors. Local competitors may also be more flexible in offering alternatives to their customers in either attracting candidates or in servicing the customer, but generally cannot service national customers due to a lack of systems or geographic coverage. We compete with local competitors in all of our markets generally when the customer is a local or retail customer, and we expect to continue to do so. Many of the large national and international competitors are characterized by very broad geographic coverage, large and complex information systems that can handle numerous legal and regulatory requirements and have substantial financial resources. We compete against these companies for the larger customers where the customer requires broad geographic coverage, competitive national pricing and typically consolidated reporting to assist in controlling costs. Since most national customers use a central procurement department, the industry has moved towards consolidated competitive bidding with pricing as one of the key selection criteria. This has led to intense price competition within the staffing and recruitment industry, particularly within the large account customer sector. We believe that our customers primarily focus on the following key factors in selecting a service provider: location or geographic coverage, price and quality of service delivery. Geographic coverage is important from the customer and candidate standpoint. Customers require that their providers be able to service most, if not all, of their locations. Location is important to the candidate because many candidates are unwilling to travel outside of their particular geographic market for a position. We have 559 locations in North America, and believe that our coverage is adequate in the markets we serve. Our lack of international coverage could put us at a disadvantage compared with our larger competitors in obtaining new business from multinational customers. However, we do not believe our North American focus to be a significant disadvantage in competing for business in our targeted customer segments. Service delivery quality is assessed through understanding the customers specific job requirements through consultative assessments, the ability to provide the right candidate for the right job and the ability to measure the quality of job performance. Factors in obtaining qualified candidates for employment assignments with customers include the quality of available opportunities, wages, responsiveness to work schedules and the number of available work hours. Within the Professional Services operating segment, we compete with Robert Half InternationalInc., Resources Connection, Inc., Hudson Highland Group, Inc., Allegis Group (a privately held company) and KforceInc., among others. Within the Staffing Services operating segment, some of our largest competitors are ManpowerInc. and Kelly Services,Inc. Trademarks Through out subsidiaries, we maintain a number of trademarks, tradenames and service marks in the United States of American and certain other countries. We believe that many of these trademarks and tradenames, including SFN Group sm , SPHERION®, SOURCERIGHT SOLUTIONS sm , THE MERGIS GROUP®, TODAYS OFFICE PROFESSIONALS®, TATUM® and TECHNISOURCE® are important to our business. In addition, we maintain other intangible property rights including a registered trademark on EMERGING WORKFORCE®. Our trademark registrations in the United States of America for SPHERION®, THE MERGIS GROUP®, TODAYS®, TATUM® and TECHNISOURCE® expire October 9, 2011, July 10, 2017, March 24, 2018, October 2, 2017 and October 9, 2017, respectively, but are renewable for ten-year successive terms. Governmental Regulation Staffing firms are generally subject to one or more of the following types of government regulations: (i)regulation of the employer/employee relationship between a firm and its flexible staff, (ii)registration, licensing, record keeping and reporting requirements and (iii)substantive limitations on its operations. Staffing firms are the legal employers of their temporary workers. Therefore, staffing firms are governed by laws regulating the employer/employee relationship such as wage and hour regulations, tax withholding and reporting, social security or retirement, anti-discrimination and workers compensation. We do not anticipate that these legal structures and requirements will have a material effect on our growth or prospects. However, any material change in federal, state or local regulation of staffing services could have an adverse effect on us. 5 We also have operations in Canada, where there are significant national, provincial or local regulations of staffing services. These laws may require that part-time, temporary and contract workers receive benefits similar to full-time workers, such as vacation, welfare plan contributions, notice prior to termination and severance pay. In some cases, hours of work and the duration of assignments are limited and workers may not be assigned to certain industries. We do not anticipate that these legal structures and requirements will have a material effect on our growth or prospects. However, any material change in national, provincial or local regulation of staffing services could have an adverse effect on us. Our sale and operation of area-based franchises and franchises is regulated by the Federal Trade Commission and by authorities in approximately 15 states. Under these laws, we must deliver a franchise disclosure document to prospective franchisees. These and other state laws may also apply substantive standards that govern the relationship between franchisors and franchisees. In states where we are selling franchises, we have filed either the appropriate registration or obtained an exemption from registration. We do not anticipate that these requirements or other state laws will have a material effect on our ability to sell franchises or operate our business through area-based franchised and franchised offices. Employees We estimate that we employed approximately 171,000 people in 2010. On average, approximately 47,000 billable personnel were assigned with our customers at any given time. Seasonality and Cyclical Nature of Business Seasonality 
